DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The reference character ‘3’ is used to designate both channels and a first central area (see paragraph 0026).
It appears that the channels should be designated with reference character ‘5’, and the elevations should be designated with reference character ‘6’. See paragraphs 0026 and 0027, which in some instances designate “channels 3” and “elevations 5”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess traversing the insole, in which a band-shaped device can be arranged (see claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 ends with two periods.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites the limitation "the insole" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 depends from rejected claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1, 11, and 13 recite the limitation "the first region is arranged/being located between the heel and the toes " in line(s) 7, 7, and 5, respectively. This limitation encompasses a part (the heel and toes) of a human organism. The examiner suggests that the limitation should be amended to read --configured to be arranged--, --adapted to be arranged--, or similar language to clarify that no part of a human organism is positively claimed.
Claim 3 recites the limitation "the first area is arranged opposite the plantar fascia of the foot" in line(s) 1-2. This limitation encompasses a part (the foot) of a human organism. The examiner suggests that the limitation should be amended to read --configured to be arranged--, --adapted to be arranged--, or similar language to clarify that no part of a human organism is positively claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiaruttini (US 6,138,281).
Chiaruttini discloses a stocking (sock 1) comprising: a plantar portion (stocking sole 2) having an upper surface for contact with a foot and a lower surface, at least one of the upper surface and the lower surface of the plantar portion having a first region (arch region) in which a plurality of elevations (projections 3) are formed adapted to exert stimulating pressure on the lower surface of a wearer's foot, the first region being located between the heel and the toes of the foot and being surrounded by a second region in which no elevations are formed (column 2, line 31-column 3, line 19; Fig. 1, 2, 8).

Claim(s) 1-4, 6, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchsenschuss (US 5,664,342).
Regarding claim 1, Buchsenschuss discloses an insole (insole 1) comprising: a foot-stimulating device having an upper surface for contact with a foot and a lower surface, wherein at least one of the upper surface and the lower surface of the insole comprises a first region (area 2) in which a plurality of elevations (knobs 2a) are formed, which are adapted to exert a stimulating pressure on the underside of the foot of a wearer, and wherein the first region is arranged between the heel and the toes and is surrounded by a second region in which no elevations are formed (column 2, line 48-column 3, line 24; Fig. 1, 3).
Regarding claim 2, Buchsenschuss discloses that the second region extends annularly around the first region and at least partially comprises the edge of the insole (Fig. 1).
Regarding claim 3, Buchsenschuss discloses that the first area is arranged opposite the plantar fascia of the foot so that the elevations can exert a stimulating pressure on the plantar fascia of the foot (Fig. 3).
Regarding claim 4, Buchsenschuss discloses that the elevations are arranged in a plurality of rows arranged next to one another and have flat, pointed or round projections or knobs (Fig. 1, 3).
Regarding claim 6, Buchsenschuss discloses that the elevations are arranged in a grid shape along parallel or diverging channels (Fig. 1).
Regarding claim 10, Buchsenschuss discloses that the insole has on one or both sides at the level of the toes a wing-like extension which increases the width of the insole.
		
    PNG
    media_image1.png
    309
    512
    media_image1.png
    Greyscale

Regarding claim 11, Buchsenschuss discloses an article of footwear, comprising: a shoe; a foot-stimulating device (insole 1) coupled to shoe and having an upper surface for contact with a foot and a lower surface, wherein at least one of the upper surface and the lower surface of the insole comprises a first region (area 2) in which a plurality of elevations (knobs 2a) are formed, which are adapted to exert a stimulating pressure on the underside of the foot of a wearer, wherein the first region is arranged between the heel and the toes and is surrounded by a second region in which no elevations are formed (column 2, line 48-column 3, line 24; Fig. 1, 3).
Regarding claim 12, Buchsenschuss discloses that the insole has, on the upper or lower side, a recess (slit 8) traversing the insole, in which recess a band-shaped device can be arranged (Fig. 4c).

Claim(s) 1-4, 6, and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yahata et al. (US 2020/0305541), herein Yahata.
Regarding claim 1, Yahata discloses an insole (sole structure 1, which includes a foot facing insole surface) comprising: a foot-stimulating device having an upper surface for contact with a foot and a lower surface, wherein at least one of the upper surface and the lower surface of the insole comprises a first region (central region) in which a plurality of elevations (protrusions 20) are formed, which are adapted to exert a stimulating pressure on the underside of the foot of a wearer, and wherein the first region is arranged between the heel and the toes and is surrounded by a second region (peripheral region including upraised portion 41, see Fig. 3) in which no elevations are formed (paragraphs 0054, 0058-0062; Fig. 1-7).
Regarding claim 2, Yahata discloses that the second region extends annularly around the first region and at least partially comprises the edge of the insole (Fig. 3).
Regarding claim 3, Yahata discloses that the first area is arranged opposite the plantar fascia of the foot so that the elevations can exert a stimulating pressure on the plantar fascia of the foot (Fig. 3).
Regarding claim 4, Yahata discloses that the elevations are arranged in a plurality of rows arranged next to one another and have flat, pointed or round projections or knobs (Fig. 3-6).
Regarding claim 6, Yahata discloses that the elevations are arranged in a grid shape along parallel or diverging channels (Fig. 3).
Regarding claim 8, Yahata discloses that the elevations have different heights in the first area (Fig. 4-6).
Regarding claim 9, Yahata discloses that both the upper side and the lower side of the insole each have a first region with elevations (protrusions 20, 30), wherein the elevations of the first regions of the upper side and the lower side are arranged opposite one another (paragraph 0058; Fig. 3-7).
Regarding claim 10, Yahata discloses that the insole has on one or both sides at the level of the toes a wing-like extension which increases the width of the insole.
	
    PNG
    media_image2.png
    470
    689
    media_image2.png
    Greyscale

Regarding claim 11, Yahata discloses an article of footwear, comprising: a shoe; a foot-stimulating device (sole structure 1, which includes a foot facing insole surface) coupled to shoe and having an upper surface for contact with a foot and a lower surface, wherein at least one of the upper surface and the lower surface of the insole comprises a first region (central region) in which a plurality of elevations (protrusions 20) are formed, which are adapted to exert a stimulating pressure on the underside of the foot of a wearer, wherein the first region is arranged between the heel and the toes and is surrounded by a second region (peripheral region including upraised portion 41, see Fig. 3) in which no elevations are formed (paragraphs 0054, 0058-0062; Fig. 1-7).
Regarding claim 12, Yahata discloses that the insole has, on the upper or lower side, a recess (channel formed by protrusions 30) traversing the insole, in which recess a band-shaped device can be arranged (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahata, as applied to claim 1, in view of Buchsenschuss.
Yahata discloses that the elevations are arranged in a grid-like manner in a plurality of rows arranged side by side and have an angular shape, wherein the width of the elevations increases in the longitudinal direction of the insole (Fig. 3).
Yahata does not disclose that the elevations have a flat upper surface. Buchsenschuss teaches that elevations on an insole may have a flat upper surface (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the upper surface of the elevations of Yahata flat, as taught by Buchsenschuss, in order to provide a specific tactile feel to the elevations, depending on the needs of the individual user.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchsenschuss, as applied to claim 1.
Buchsenschuss discloses that the elevations may have a height between 0.3-3.0 mm, and a width between 1.0-4.0 mm (column 2, lines 66-67), but does not specifically disclose a height in a range between 1 mm and 5 mm and a width in a range between 5 mm and 3 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a height in a range between 1 mm and 5 mm and a width in a range between 5 mm and 3 cm, in order to provide a specific tactile feel to the elevations, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732